                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     FRANK SLUPSKI,                                       :
                                                          :
                                Plaintiff,                :
                                                          :            CIVIL ACTION
                     v.                                   :
                                                          :            NO. 18-3999
     NATIONWIDE MUTUAL INSURANCE                          :
     COMPANY,                                             :
                                                          :
                                Defendant.

                                          ORDER
          AND NOW, this __14th__ day of July 2021, upon consideration of Defendant Nationwide

    Mutual Insurance Company’s Motion for Summary Judgment (ECF 35), Plaintiff Frank Slupski’s

    Motion for Partial Summary Judgment (ECF 37), and the opposing responses to both Motions (ECFs

    39 and 41), IT IS HEREBY ORDERED AND DECREED that:1


                1. Defendant’s Motion for Summary Judgment is GRANTED as to the statutory

                    bad faith claim of Count III in the Complaint;

                2. Summary Judgment is DENIED as to the common law bad faith claim of Count

                    III, and;

                3. Plaintiff’s Motion for Partial Summary Judgment on stacking issues is DENIED

                    AS MOOT, as it relates to a count only present in the rejected Amended

                    Complaint.


                                                                     BY THE COURT:

                                                                      /s/ Petrese B. Tucker

                                                                     Hon. Petrese B. Tucker, U.S.D.J.


1
    This Order accompanies the Court’s Memorandum Opinion dated July 14, 2021
